         Case 8:20-cv-01061-GJH Document 1 Filed 04/24/20 Page 1 of 8



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

TRUSTEES OF THE NATIONAL AUTOMATIC                   )
SPRINKLER INDUSTRY PENSION FUND AND                  )
TRUSTEES OF THE SPRINKLER INDUSTRY                   )
SUPPLEMENTAL PENSION FUND                            )
8000 Corporate Drive                                 )
Landover, MD 20785,                                  )
                                                     )
                                    Plaintiffs,      )
                                                     )
                              vs.                    ) Civil Action No.:
                                                     )
A & A SPRINKLER CO., INC.                            )
22159 N. Pepper Road #16                             )
Lake Barrington IL 60010                             )
                                                     )
Serve:     Barbara A. Werner, President              )
           5925 Leeds Road                           )
           Hoffman Estates, IL 60192                 )
                                                     )
and                                                  )
                                                     )
BARBARA A. WERNER                                    )
5925 Leeds Road                                      )
Hoffman Estates, IL 60192                            )
                                                     )
Serve:     Barbara A. Werner                         )
           5925 Leeds Road                           )
           Hoffman Estates, IL 60192                 )
                                                     )
and                                                  )
                                                     )
ROBERT L. WERNER                                     )
5925 Leeds Road                                      )
Hoffman Estates, IL 60192                            )
                                                     )
Serve:     Robert L. Werner                          )
           5925 Leeds Road                           )
           Hoffman Estates, IL 60192                 )
                                                     )
                                    Defendants.      )
              Case 8:20-cv-01061-GJH Document 1 Filed 04/24/20 Page 2 of 8



                                            COMPLAINT

              (FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT AND
                 TO COLLECT CONTRIBUTIONS DUE TO PLAINTIFF FUNDS)

                                              Jurisdiction

         1.      This Court has jurisdiction of this action under Sections 502 and 515 of the

Employee Retirement Income Security Act, (hereafter "ERISA"), 29 U.S.C. §§ 1132 and 1145, and

under Section 301 of the Labor-Management Relations Act, 29 U.S.C. § 185(a). This is an action

for breach of a Collective Bargaining Agreement between an employer and a labor organization

representing employees in an industry affecting commerce and an action to collect contributions due

to employee benefit plans under the terms of the Collective Bargaining Agreement.

                                                Parties

         2.      Plaintiffs National Automatic Sprinkler Industry Pension Fund and Sprinkler

Industry Supplemental Pension Fund (hereinafter "NASI Funds") are multiemployer employee

benefit plans as that term is defined in Section 3(3) of the ERISA of 1974, 29 U.S.C. § 1002(3).

Plaintiff Funds are established and maintained according to the provisions of the Restated

Agreements and Declarations of Trust establishing the NASI Funds (hereinafter “Trust

Agreements”) and the Collective Bargaining Agreement between Sprinkler Fitters Local Union No.

281 (hereinafter referred to as “the union”) and the Defendant. The NASI Funds are administered at

8000 Corporate Drive, Landover, Maryland 20785.

         3.      Defendant A & A Sprinkler Co., Inc. (hereinafter “A & A”) is a corporation existing

under the laws of the State of Illinois with offices located in Illinois. Defendant transacts business in

the State of Illinois as a contractor or subcontractor in the sprinkler industry and all times herein was

an "employer in an industry affecting commerce" as defined in Sections 501(1), (3), 2(2) of the

Labor-Management Relations Act, 29 U.S.C. Sections 142(1), (3) and 152(2); Section 3(5), (9),

                                                    2
              Case 8:20-cv-01061-GJH Document 1 Filed 04/24/20 Page 3 of 8



(11), (12), (14) of ERISA, 29 U.S.C. Sections 1002(5), (9), (11), (12), (14); and Section 3 of the

Multi-Employer Pension Plan Amendments of 1980, 29 U.S.C. § 1001(a).

         4.       Defendant Barbara A. Werner is the President of the Defendant A & A and is a

resident of the state of Illinois.

         5.       Defendant Robert L. Werner is the Secretary of the Defendant A & A and is a

resident of the state of Illinois.

                                           Jurisdiction

         6.       This Court has jurisdiction of this action under Sections 502 and 515 of the

Employee Retirement Income Security Act, 29 U.S.C. §§ 1132 and 1145, and under Section 301

of the Labor-Management Relations Act, 29 U.S.C. § 185(a). This is an action for breach of a

Collective Bargaining Agreement between an employer and a labor organization representing

employees in an industry affecting commerce and an action to collect contributions due to

employee benefit plans under the terms of the Collective Bargaining Agreement and an action for

breach of a Settlement Agreement and Promissory Note.

                                               COUNT I

         7.       Defendant A & A is signatory to a Collective Bargaining Agreement with the

Union requiring contributions to the NASI Funds for each hour of work by employees performing

installation of automatic sprinkler systems.

         8.       Defendant A & A is bound to the Trust Agreements and to the Guidelines for

Participation in the NASI Funds (hereinafter “Guidelines”).

         9.       Defendant A & A employed certain employees covered by the Collective

Bargaining Agreement during the period of December 2016 through the present.

         10.      The Defendant A & A experienced substantial difficulty in making the required


                                                  3
            Case 8:20-cv-01061-GJH Document 1 Filed 04/24/20 Page 4 of 8



benefit contributions owed to the NASI Funds. In response to these difficulties, the NASI Funds

and said Defendant entered into a Settlement Agreement and Promissory Note allowing for a

systematic payment over time of all amounts owed to the NASI Funds.               These settlement

documents required, inter alia, the payment of the principal amount of $8,608.16 by said

Defendant to the NASI Funds in monthly installment payments over a period of nineteen (19)

months. The settlement documents further provided that the Defendant A & A remain current in

all future contributions to the NASI Funds for the duration of the settlement and file all monthly

report forms and payments on time as required by the Funds' Trust Agreements. Liquidated

damages in the amount of $4,882.64 were waived contingent upon the Defendant A & A making

each and every one of the scheduled payments as they became due under this Agreement and

contingent upon the Defendant remaining current in its monthly contributions for the duration of

the settlement.

        11.       Defendants Barbara A. Werner and Robert L. Werner (hereinafter collectively

referred to as “the personal guarantors”) personally executed these settlement documents pursuant to

which they committed themselves to act as guarantors for all amounts owed by the Defendant A &

A to the NASI Funds inclusive of future monthly contributions owed to the NASI Funds for the

duration of the settlement.

        12.       The Defendant A & A defaulted on the terms of the settlement documents by failing

to pay contributions owed to the NASI Funds for the months of February and March 2020. Pursuant

to the terms of the settlement documents, Defendant A & A is in default and the amount of

$7,434.49 for contributions and reinstated liquidated damages currently owed under the settlement

documents is immediately due and payable to the NASI Funds.




                                                  4
           Case 8:20-cv-01061-GJH Document 1 Filed 04/24/20 Page 5 of 8



         13.    Defendant A & A has failed to make contributions due to Plaintiff Funds on

behalf of its employees for the months of February and March 2020. In addition, Defendant has

failed to submit report forms for these months. Pursuant to the terms of the Collective Bargaining

Agreement, Defendant is obligated to submit report forms and pay contributions owed to Plaintiff

Funds.

         14.    Pursuant to Article VI, Section 6 of the Restated Agreements and Declarations of

Trust establishing the NASI Funds, when an employer fails to file the properly completed report

forms, in order to determine the amounts due, the Funds are authorized to project the delinquency

amount using the following formula:

                . . . The Trustees may project as the amount of the delinquency the greater
                of (a) the average of the monthly payments or reports submitted by the
                Employer for the last three (3) months for which payments or reports were
                submitted, or (b) the average of the monthly payments or reports submitted
                by the Employer for the last twelve (12) months for which payments or
                reports were submitted . . .

         15.    Using report forms submitted for the last three (3) months for which reports were

submitted, the projected delinquency for the months of February and March 2020 is $7,294.11

calculated as follows:


               Month                      Pension                   SIS
               November 2019              $1,715.67                 $2,599.50
               December 2019              $1,438.80                 $2,180.00
               January 2020               $1,217.20                 $1,790.00
               Monthly average:           $1,457.22                 $2,189.83


         16.    Defendant’s contributions owed on behalf of its sprinkler fitter employees for the

months of November 2019 through January 2020 were paid late. The specific amounts paid and

the date in which the Defendant's contributions were received by the NASI Funds are set forth on

the attached breakdown (Exhibit A).


                                                 5
              Case 8:20-cv-01061-GJH Document 1 Filed 04/24/20 Page 6 of 8



         17.     Defendant A & A’s contributions owed on behalf of its sprinkler fitter employees

for the months February and March 2020 are late.

         18.     Pursuant to the Trust Agreements and the Guidelines for Participation in the NASI

Funds, an employer who fails to pay the amounts required by the Collective Bargaining Agreement

on time shall be obligated to pay liquidated damages as follows:

                 (1)     If payment is not received in the Funds Office by the 15th
                         of the month, 10% of the amount is assessed.

                 (2)     An additional 5% is added if payment is not received in the
                         Funds Office by the last working day of the month in which
                         payment was due.

                 (3)     An additional 5% is added if payment is not received by the
                         15th of the month following the month in which payment was
                         due.

         19.     Pursuant to this provision, Defendant A & A is obligated to Plaintiff Funds in the

amount of $2,188.23 in liquidated damages assessed on the late contributions for the months of

November 2019 through March 2020, plus interest from the date of delinquency through the date of

payment at the rate provided in 29 U.S.C. Section 1132(g), the Trust Agreements and the

Guidelines.

         20.     Pursuant to the terms of the settlement documents, the Defendants are jointly and

severally liable for all amounts owed by the Defendant A & A to the NASI Funds. Accordingly, the

Defendants A & A and the personal guarantors are liable to the NASI Funds for the sum of

$16,916.84, plus costs, interest and attorneys’ fees.

         WHEREFORE, in Count I, Plaintiff Funds pray for judgment against the Defendants A &

A Sprinkler Co., Inc., Barbara A. Werner and Robert L. Werner, jointly and severally, as follows:

         A.      In the amount of $7,434.49 as currently owed under the terms of the settlement

documents.

                                                    6
                Case 8:20-cv-01061-GJH Document 1 Filed 04/24/20 Page 7 of 8



           B.      In the amount of $7,294.11 for contributions due for work performed during the

months of February and March 2020, plus costs, interest, and reasonable attorneys' fees pursuant to

29 U.S.C. § 1132(g), the Trust Agreements and the Guidelines.

           C.      In the amount of $2,188.23 in liquidated damages assessed on the late contributions

for the months of November 2019 through March 2020, plus costs, interest, and reasonable

attorneys' fees pursuant to 29 U.S.C. § 1132(g), the Trust Agreements and the Guidelines.

           D.      For all contributions and liquidated damages which become due subsequent to the

filing of this action through the date of judgment, plus costs, interest, and reasonable attorneys' fees,

pursuant to 29 U.S.C. § 1132(g), the Trust Agreements and the Guidelines.

           E.      For such further relief as the Court may deem appropriate.

                                                        Respectfully submitted,

                                                        O'DONOGHUE & O'DONOGHUE LLP
                                                        5301 Wisconsin Avenue, N.W.
                                                        Suite 800
                                                        Washington, D.C. 20015
                                                        (202) 362-0041 – telephone
                                                        (202) 362-2640 – facsimile
                                                        cgilligan@odonoghuelaw.com


                                                 By:                      /s/
                                                        Charles W. Gilligan
                                                        Maryland Bar No. 05682
                                                        Attorneys for Plaintiffs

343824_1




                                                    7
             Case 8:20-cv-01061-GJH Document 1 Filed 04/24/20 Page 8 of 8



                                   CERTIFICATE OF SERVICE


           This is to certify that a copy of the foregoing Complaint has been served by certified mail,

as required by 502(h) of the Employee Retirement Income Security Act of 1974, 29 U.S.C. §

1132(h) this 24th day of April, 2020 on the following:

                  The Office of Division Counsel
                  Associate Chief Counsel (TE/GE) CC: TEGE
                  Room 4300
                  1111 Constitution Avenue
                  Washington, DC 20224
                  Attention: Employee Plans

                  Secretary of Labor
                  200 Constitution Avenue, N.W.
                  Washington, DC 20210
                  ATTENTION: Assistant Solicitor for
                         Plan Benefits Security




                                                                                /s/
                                                         Charles W. Gilligan

343824_1




                                                    8
